Citation Nr: 1038264	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  05-35 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right upper extremity 
peripheral neuropathy, to include as secondary to diabetes 
mellitus, type II.

2.  Entitlement to service connection for right lower extremity 
peripheral neuropathy, to include as secondary to diabetes 
mellitus, type II.

3.  Entitlement to service connection for left lower extremity 
peripheral neuropathy, to include as secondary to diabetes 
mellitus, type II.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to January 1969.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in San Juan, the 
Commonwealth of Puerto Rico (RO).  This case was remanded by the 
Board in April 2008 for additional development.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The claims on appeal were previously remanded by the Board in 
April 2008 to obtain missing medical records and to provide the 
veteran with a further VA medical examination to determine the 
existence and etiology of the claimed disorders.  In a July 2010 
informal hearing presentation, the Veteran's representative 
identified errors in the handling of the actions ordered by the 
April 2008 Board remand, and requested another remand for 
corrective action in accordance with Stegall v. West, 11 Vet. 
App. 268 (1998).

With regard to the missing medical records, the April 2008 Board 
remand specifically identified two medical records which were not 
associated with the claims file.  The first record was a private 
medical record regarding carpal tunnel syndrome, as identified in 
an August 2004 VA peripheral nerves examination report.  
Following the April 2008 Board remand, the RO sent the veteran a 
letter in April 2008, informing him that he needed to submit an 
authorization and consent to release information form for the 
missing carpal tunnel syndrome records.  The veteran did not 
reply to this letter, nor did he submit the required consent 
form.  Accordingly, the RO properly complied with the actions 
required by the Board with respect to the private records and 
further actions are not necessary.

The second record identified in the April 2008 Board remand was 
an August 2003 electromyography (EMG) and nerve conduction study 
(NCS).  The Board remand stated that these records had been 
identified by the examiner in the August 2004 VA peripheral 
nerves examination report.  This statement was an error.  The 
records were actually identified in the February 2006 peripheral 
nerves examination report.  Specifically, the examiner in that 
report stated that "[a]n EMG-[Nerve Conduction Velocity (NCV)] 
was done in August 22, 2003 but results are not available."  
Regardless of this error, the Board correctly identified the 
nature of the missing records and their date.  The only action 
taken by the RO to obtain these missing records was to associate 
a group of VA outpatient medical records dated in August 2003 
from the San Juan VA Medical Center (VAMC).  A handwritten note 
on the first record stated that they were "All August 2003 
Records."  The Board finds that his action did not satisfy the 
requirements of the April 2008 Board remand in two respects.

First, the medical evidence of record includes multiple NCS 
examination reports, including reports in August 2004, March 
2006, and July 2008.  All of these reports were conducted by a 
Gerty Jones, M.D. and then faxed to the San Juan VAMC.  
Accordingly, it is unclear whether Gerty Jones, M.D. is an 
employee of the San Juan VAMC or a private physician working on 
contract with VA.  If the latter is the case, then the missing 
August 2003 EMG-NCV results may be located with that private 
physician, and a search of the San Juan VAMC would not discover 
them.  In addition, the San Juan VAMC records associated with the 
claims file show that the veteran actually was treated by VA on 
August 22, 2003, at which time he received an assessment of 
"peripheral neuropathy."  Accordingly, further efforts must be 
made to ensure that all possible sources are checked for the 
missing August 2003 EMG-NCV results.

Second, even if the RO's search of the San Juan VAMC records was 
thorough and satisfied the requirements of the duty to assist, 
the April 2008 Board remand stated that if the Veteran's missing 
medical records could not be obtained, the Veteran must be given 
notification in compliance with 38 C.F.R. § 3.159(e)(1) (2010).  
In order to be compliant with this regulation, the Veteran must 
be provided with notice which (a) identifies the specific records 
the RO is unable to obtain; (b) briefly explains the efforts that 
the RO made to obtain those records; (c) describes any further 
action to be taken by the RO with respect to the claim; and (d) 
informs the Veteran that he is ultimately responsible for 
providing the evidence.  In this case, the RO did not fulfill any 
of these requirements.  Not only did the RO not even make a 
formal finding of unavailability, let alone notify the Veteran of 
such a formal finding, the RO actively told the veteran in an 
April 2008 letter that, with regard to missing evidence, 
"[w]e'll tell you if we are unable to get records that we 
requested."  Such notice was never given, raising the risk of 
potentially misleading the veteran about whether the missing 
August 2003 EMG-NCV results had been located.  Accordingly, the 
evidence of record does not show that proper notification was 
accomplished in accordance with the April 2008 remand.

Finally, the April 2008 Board remand ordered that the veteran be 
provided with an additional VA examination and medical opinion to 
determine the existence and etiology of any peripheral neuropathy 
found.  As part of this examination, the examiner was ordered to 
conduct both an NCV and an EMG.  While the veteran was provided 
with a new VA medical examination in July 2008, the corresponding 
electrodiagnostic examination included only an NCV and 
specifically omitted an EMG.  While the Board will defer to 
medical professionals when determining which tests are required 
for the purposes of a particular medical examination, an 
explanation of some kind is required to demonstrate that the test 
was omitted as the result of a medical decision and not simple 
error.

In addition, the medical opinion provided in the July 2008 VA 
peripheral nerves examination report did not discussion or 
mention in any manner the multiple VA outpatient medical reports 
which gave diagnoses of diabetic neuropathy of the lower 
extremities.  The April 2008 remand specifically stated that 
"[i]f the examiner determines that there is no such current 
peripheral neuropathy or other neurological disorder, then the 
examiner must address and discuss the presence of the diagnoses 
of diabetic neuropathy of the bilateral lower extremities in the 
claims file."  Accordingly, the medical opinion given in the 
July 2008 VA peripheral nerves examination report did not comply 
with the requirements of the April 2008 remand.

The United States Court of Appeals for Veterans Claims has held 
that RO compliance with a remand is not discretionary, and that 
if the RO fails to comply with the terms of a remand, another 
remand for corrective action is required.  Stegall, 11 Vet. App. 
268.

Accordingly, the case is remanded for the following actions:

1.	The RO must make another attempt to obtain 
the August 22, 2003 EMG-NCV results 
identified in the February 2006 VA 
peripheral nerves examination report.  
This attempt must include an attempt to 
obtain any such records which are held by 
Gerty Jones, M.D.  All attempts to secure 
the evidence must be documented in the 
claims folder, and any negative replies 
must be associated with the claims folder.  
If, after making reasonable efforts to 
obtain the above-noted records, the RO 
is unable to secure same, the RO must 
notify the Veteran and his 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the 
efforts that the RO made to obtain 
those records; (c) describe any 
further action to be taken by the RO 
with respect to the claim; and (d) 
inform the Veteran that he is 
ultimately responsible for providing 
the evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.

2.	Once any additional medical records have 
been obtained, the RO must provide the 
veteran with another VA peripheral nerves 
examination.  The VA claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests and 
studies, to include nerve conduction 
studies and electromyography testing, 
must be accomplished, and all clinical 
findings must be reported in detail and 
correlated to a specific diagnosis.  If 
either nerve conduction studies or 
electromyography testing are deemed 
not to be medically necessary to 
provide the opinions requested below, 
the examiner must specifically state 
this.  The examiner must provide an 
opinion regarding the existence of any 
peripheral neuropathy of the bilateral 
lower extremities and the right upper 
extremity.  If the examiner determines 
that there is no such current 
peripheral neuropathy or other 
neurological disorder, then the 
examiner must address and discuss the 
presence of the diagnoses of diabetic 
neuropathy of the bilateral lower 
extremities in the claims file.  
Specifically, the examiner must 
provide an opinion as to whether the 
veteran had peripheral neuropathy of 
the bilateral lower extremities which 
has since resolved, or whether the 
earlier reports of that disorder were 
erroneous.  If the examiner determines 
there is current peripheral neuropathy of 
the right upper and/or bilateral lower 
extremities, then the examiner must 
provide an opinion regarding the etiology 
of the disorders, to include whether they 
are due to the veteran's service-connected 
diabetes mellitus, type II or otherwise 
related to active service.  Any opinion 
provided must include an explanation of 
the basis for the opinion.  If any of the 
above requested opinions cannot be made 
without resort to speculation, the 
examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.  The report 
must be typed.

3.	The RO must notify the veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the veteran of 
any scheduled VA examination must be 
placed in the veteran's claims file.

4.	The RO must then readjudicate the claims 
and, thereafter, if any claim on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. § 
20.1100(b) (2010).



